Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
*** rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (CN102130030).

With respect to claim 1, Wu teaches detecting at least one scratch mark on a wafer (pages 2 line 8-9); 
determining a first scratch dimension(characteristic parameter, length) of the at least one scratch mark (page 2 lines 8-9 and 12-13); 
comparing the determined first scratch dimension to a plurality of first robot arm dimensions (characteristic information of mechanical transmission device) to generate a plurality of first comparing results, wherein the first comparing results respectively correspond to a plurality of robot arms  (page 2 lines 10-12); and 
identifying one of the robot arms based on the first comparing results (page 2 lines 15-19).

With respect to claim 2, Wu teaches determining a second (batch of silicon wafers) scratch dimension of the at least one scratch mark; and comparing the determined second scratch dimension to a plurality of second robot arm dimensions to generate a plurality of second comparing results, wherein the second comparing results respectively correspond to the robot arms, and said one of the robot arms is identified when the first comparing result (one of operation history of the silicon wafer)  corresponding to said one of the robot arm is a match and the second comparing result corresponding to said one of the robot arm is a match (pages 2 line 8-19).


comparing the determined second scratch dimension to a plurality of second robot arm dimensions to generate a plurality of second comparing results (batch of silicon wafers), 
wherein the second comparing results respectively correspond to the robot arms, and said one of the robot arms is identified when the first comparing result corresponding to said one of the robot arm is a match and the second comparing result corresponding to said one of the robot arm is not an exclusion. (pages 2 line 8-19).


With respect to claim 7, Wu teaches that each of the first robot arm dimensions is a width of an end effector (mechanical transmission device) of the corresponding robot arm, and the first scratch dimension is a width (characteristic parameter, length) of the at least one scratch mark (page 2 line 51 -  page 3 line 4).

With respect to claim 8, Wu teaches that comparing the determined first scratch dimension to the first robot arm dimensions is performed such that when the first scratch dimension is substantially equal to or less than one of the first robot arm dimensions, the corresponding first comparing result is a match (page 3 lines 2-4).

With respect to claim 9, Wu teaches that each of the first robot arm dimensions is a width of a forearm of the corresponding robot arm (characteristic information of mechanical transmission device), and the first scratch dimension is a width of the at least one scratch mark (characteristic parameter, length) (page 2 line 51 -  page 3 line 1).

With respect to claim 10, Wu teaches comparing the determined first scratch dimension to the first robot arm dimensions is performed such that when the first scratch dimension is substantially equal to or less than one of the first robot arm dimensions, when the corresponding first comparing result is a match (page 2 lines 10-12 and 22 - 26);.


With respect to claim 13, Wu teaches detecting at least one scratch mark on a wafer (pages 2 line 8-9); 
determining a scratch orientation (angle) of the at least one scratch mark(page 2 lines 8-9 and 12-13); 
comparing the determined scratch orientation to a plurality of robot arm orientations (characteristic information of mechanical transmission device)  to generate a plurality of first comparing results, wherein the first comparing results respectively correspond to a plurality of robot arms (page 2 lines 10-12); and 
identifying one of the robot arms based on the first comparing results (page 2 lines 15-19).

With respect to claim 14, Wu teaches determining a scratch dimension of the at least one scratch mark; and comparing the determined scratch dimension to a plurality of robot arm dimensions to generate a plurality of second comparing results, wherein the second comparing results (batch of silicon wafers) respectively correspond to the robot arms (pages 2 line 8-19).

With respect to claim 15, Wu teaches that one of the robot arms is identified when the first comparing result corresponding to said one of the robot arm is a match, and the second comparing result corresponding to said one of the robot arm is a match (batch of silicon wafers) (pages 2 line 8-19).

With respect to claim 21, Wu teaches moving a wafer by sequentially using a plurality of robot arms (page 1, Background technique, line 1-5); 
detecting a scratch mark of the wafer after moving the wafer by sequentially using the robot arms (page 2 lines 8-9 and 12-13); 
measuring a scratch position (intercept from the center of the circle) of the scratch mark on the wafer(page 2 lines 8-9 and 12-13); 
comparing the scratch position of the scratch mark with positions of the robot arms holding the wafer to generate a plurality of first comparing results (page 2 lines 10-12); and 
identifying one of the robot arms based on the first comparing results (page 2 lines 15-19).

With respect to claim 22, Wu teaches measuring a scratch size of the scratch mark; and comparing the scratch size (length) of the scratch mark with sizes of end effectors of the robot arms to generate a plurality of second comparing results, wherein identifying one of the robot arms is further based on the second comparing results (page 2 lines 8-9 and 12-13);

            Claim 19 is rejected as same reason as claim 1 above.


Allowable Subject Matter
 
1.    Claims 4-6, 11-12, 16-17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable of rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663 




4. (Original) The method according to claim 1, wherein the number of the at least one scratch mark is two, each of the first robot arm dimensions is a distance between two end effectors of the corresponding robot arm, and the first scratch dimension is a distance between two of the scratch marks.

5. (Original) The method according to claim 4, wherein comparing the determined first scratch dimension to the first robot arm dimensions is performed such that when the first scratch dimension is substantially equal to one of the first robot arm dimensions, the corresponding first comparing result is a match.

6. (Original) The method according to claim 4, wherein comparing the determined first scratch dimension to the first robot arm dimensions is performed such that when the first scratch dimension is substantially different from one of the first robot arm dimensions, the corresponding first comparing result is an exclusion.




11. (Original) The method according to claim 1, wherein each of the first robot arm dimensions is a distance, when the corresponding robot arm is extended to a fullest extent towards the wafer and in an extending direction of the corresponding robot arm, between a terminal tip of an end effector of the corresponding robot arm and a furthest point on an edge of the wafer, and the first scratch dimension is a distance, in a direction of a length of the at least one scratch mark, between an end point of the at least one scratch mark and the furthest point on the edge of the wafer.

12. (Original) The method according to claim 11, wherein comparing the determined first scratch dimension to the first robot arm dimensions is performed such that when the first scratch dimension is substantially equal to or greater than one of the first robot arm dimensions, the corresponding first comparing result is a match.



16. (Currently amended) The method according to claim 14, wherein each of the robot arm dimensions is a distance, in a direction perpendicular to an extending direction of the corresponding robot arm, between an end effector of the corresponding robot arm and a furthest point on an edge of the wafer, the scratch dimension is a distance, in a direction perpendicular to a direction of a length of the at least one scratch mark, between the at least one scratch mark and the furthest point on the edge of the wafer.

17. (Original) The method according to claim 16, wherein comparing the determined scratch dimension to the plurality of robot arm dimensions is performed such that when the scratch dimension is substantially equal to one of the robot arm dimensions, the corresponding second comparing result is a match.



23. (New) The method of claim 21, wherein the scratch position of the scratch mark is defined by a distance between the scratch mark and an edge of the wafer.